Exhibit 10.2
PUT AND CALL AGREEMENT
     THIS PUT AND CALL AGREEMENT (this “Agreement”) is made as of April 3, 2009
among KMVN, LLC (“Operating”) and KMVN License, LLC (“Licensee” and, together
with Operating, “Emmis”), Grupo Radio Centro LA, LLC (“GRC”), and, solely for
the purpose of guaranteeing the obligations of GRC, Grupo Radio Centro S.A.B. de
C.V. (“Guarantor”).
Recitals
     A. Capitalized terms not otherwise defined herein have the meanings set out
in Exhibit A hereto.
     B. Emmis owns and operates radio broadcast station KMVN(FM), Los Angeles,
California (FCC Facility ID #59987), FM booster station KMVN-FM1, Santa Clarita,
California (FCC Facility ID #170041), and associated Part 74 broadcast auxiliary
stations (collectively, the “Station”) pursuant to certain authorizations issued
to Licensee by the Federal Communications Commission (the “FCC”).
     C. Pursuant to the terms and subject to the conditions set forth in this
Agreement, the parties desire to provide for a Put and a Call (both defined
below) for a possible sale by Emmis and purchase by GRC or a Qualified Designee
of the Station Assets (defined below).
Agreement
     NOW, THEREFORE, taking the foregoing into account, and in consideration of
the mutual covenants and agreements set forth herein, the parties, intending to
be legally bound, hereby agree as follows:
ARTICLE 1: PUT AND CALL
     1.1. Call Option. During the period (the “Call Period”) beginning at the
LMA Effective Time and ending on the earlier of the date seven (7) years
thereafter or the date of termination of the LMA pursuant to Section 15(c) or
(d) thereof, GRC may at its option elect by written notice to Emmis (the “Call
Notice”) to require Emmis to convey the Station Assets to GRC (the “Call”) for
the Purchase Price described in Section 2.4 below and on the terms of this
Agreement.
     1.2 Put Option. During the period (the “Put Period”) beginning on the
earlier of the date six (6) years after the LMA Effective Time or the date of
termination of the LMA pursuant to Section 15(c) or (d) thereof and ending on
the earlier of the date one (1) year thereafter or the date of termination of
the LMA pursuant to Section 15(e) thereof, Emmis may at its option elect by
written notice to GRC (the “Put Notice”) to require GRC to purchase the Station
Assets (the “Put”) for the Purchase Price described in Section 2.4 below and on
the terms of this Agreement.
     1.3. Tolling. If during the last six (6) months of the Call Period, Emmis
or an Emmis Affiliate is subject to a bankruptcy, receivership or similar court
proceeding that could materially limit GRC’s right to exercise the Call or
acquire the Station Assets under this Agreement, then the expiration of the Call
Period shall be extended until the date six (6) months after the

 



--------------------------------------------------------------------------------



 



expiration of such proceeding. If during the last six (6) months of the Put
Period, GRC or a GRC Affiliate is subject to a bankruptcy, receivership or
similar court proceeding that could materially limit Emmis’ right to exercise
the Put under this Agreement, then the expiration of the Put Period shall be
extended until the date six (6) months after the expiration of such proceeding.
ARTICLE 2: PURCHASE OF ASSETS
     2.1. Station Assets. If GRC exercises the Call during the Call Period or if
Emmis exercises the Put during the Put Period, then on the terms and subject to
the conditions hereof, at Closing (defined below), Emmis shall sell, assign,
transfer, convey and deliver to GRC, and GRC shall purchase and acquire from
Emmis, all right, title and interest of Emmis in and to the assets and
properties of Emmis, real and personal, tangible and intangible, that are used
or held for use in the operation of the Station, except as set forth in
Section 2.2 (the “Station Assets”) including:
          (a) all licenses, permits and other authorizations issued to Licensee
by the FCC with respect to the Station (the “FCC Licenses”), including those
described on Schedule 2.1(a), and any renewals or modifications thereof between
the date hereof and Closing, together with all of Emmis’ rights in and to the
Station’s call letters;
          (b) all of Emmis’ equipment, transmitters, antennas, cables, vehicles,
furniture, fixtures, spare parts and other tangible personal property of every
kind and description that are used or held for use in the operation of the
Station, including without limitation those listed on Schedule 2.1(b), except
for any retirements or dispositions and any replacements thereof made between
the date hereof and Closing (the “Tangible Personal Property”);
          (c) the Station’s real property leases described on Schedule 2.1(c)
and any extension, renewal or replacements thereof or addition thereto (the
“Real Property Leases”);
          (d) all contracts, agreements and leases including those listed on
Schedule 2.1(d), together with all extensions, renewals and replacements of such
contracts, agreements and leases (the “Station Contracts”); and
          (e) Emmis’ rights in and to all the files, documents, records, and
books of account (or copies thereof) relating exclusively to the operation of
the Station, including the Station’s local public file, engineering data and
logs, but excluding records relating to Excluded Assets (defined below).
     2.2. Excluded Assets. Notwithstanding anything to the contrary contained
herein, the Station Assets shall not include the following assets or any rights,
title and interest therein (the “Excluded Assets”):
          (a) all cash and cash equivalents of Emmis, including without
limitation certificates of deposit, commercial paper, treasury bills, marketable
securities, money market accounts and all such similar accounts or investments;
          (b) all tangible personal property of Emmis retired or disposed of
between the date of this Agreement and Closing in the ordinary course of
business;

- 2 -



--------------------------------------------------------------------------------



 



          (c) all Station Contracts that are terminated or expire prior to
Closing in the ordinary course of business, any Station contracts assigned to
and assumed by GRC prior to Closing, all of the Station’s cash and barter time
sales agreements, and all contracts entered into after the date hereof that
(y) do not comply with the provisions of Section 5.1(h), and (z) have not been
approved or accepted in writing by GRC;
          (d) all trademarks, trade names, service marks, internet domain names,
copyrights, programs and programming material, jingles, slogans and logos of the
Station and such other items of intangible property identified in Schedule 2.2;
          (e) Emmis’ corporate and trade names not exclusive to the operation of
the Station (including the name “Emmis”), charter documents, and books and
records relating to the organization, existence or ownership of Emmis, duplicate
copies of the records of the Station, and all records not relating to the
Station Assets;
          (f) all contracts of insurance, all coverages, claims and proceeds
thereunder and all rights in connection therewith, including without limitation
rights arising from any refunds due with respect to insurance premium payments
to the extent related to such insurance policies; provided, however, that
certain claims and proceeds under contracts of insurance shall be subject to the
provisions of Section 6.4 hereof;
          (g) all Station Benefit Plans (as hereafter defined) and the assets
thereof;
          (h) the Station’s accounts receivable and any other rights to payment
of cash consideration for goods or services sold or provided prior to the LMA
Effective Time or otherwise arising during or attributable to any period prior
to the LMA Effective Time (the “A/R”);
          (i) all rights and claims of Emmis, whether mature, contingent or
otherwise, against third parties with respect to the Station and the Station
Assets, to the extent arising during or attributable to any period prior to
Closing;
          (j) all deposits and prepaid expenses (and rights arising therefrom or
related thereto), except to the extent Emmis receives a credit therefor under
the LMA or Section 2.5 hereof;
          (k) all claims of Emmis with respect to any tax refunds;
          (l) computers and other assets located at the Emmis Communications
Corporation headquarters, and the centralized server facility, data links,
payroll system and other operating systems and related assets that are used in
the operation of multiple stations and not listed on Schedule 2.1(b);
          (m) any union or labor agreements with Station employees;
          (n) any non-transferable shrink-wrapped computer software and any
other non-transferable computer licenses that are not material to the operation
of the Station;

- 3 -



--------------------------------------------------------------------------------



 



          (o) the Station’s studio lease and studio facilities, and all assets
used or held for use in the operation of any other radio station now or
hereafter owned or operated by Emmis or an Affiliate of Emmis, except for any
such items that are specifically set forth as included in the Station Assets on
the Schedules hereto; and
          (p) the assets listed on Schedule 2.2, and the slogan “Great Media,
Great People, Great Service.”
     2.3. Assumption of Obligations. On the Closing Date (defined below), GRC
shall assume the obligations of Emmis arising during, or attributable to, any
period of time on or after the Closing Date under the Real Property Leases, the
Station Contracts and the FCC Licenses and any other liabilities of Emmis to the
extent GRC receives a credit therefor under Section 2.5 (collectively, the
“Assumed Obligations”); provided, however, that GRC shall not be required to
assume any obligation or liability arising out of or attributable to ownership
of the Excluded Assets and no such obligation or liability shall be deemed an
Assumed Obligation. Except for the Assumed Obligations and except as provided in
the LMA, GRC does not assume, and will not be deemed by the execution and
delivery of this Agreement or the consummation of the transactions contemplated
hereby to have assumed, any other liabilities or obligations of Emmis (the
“Retained Obligations”).
     2.4. Purchase Price. In consideration for the sale of the Station Assets to
GRC, at Closing GRC shall pay Emmis, by wire transfer of immediately available
funds, the sum of One Hundred Ten Million Dollars ($110,000,000), subject to
adjustment pursuant to Section 2.5 (the “Purchase Price”).
     2.5. Prorations and Adjustments. All prepaid and deferred income and
expenses relating to the Station Assets (other than Station assets conveyed to
GRC prior to Closing) and arising from the operation of the Station shall be
prorated between GRC and Emmis in accordance with accounting principles
generally accepted in the United States (“GAAP”) as of 12:01 a.m. on the Closing
Date (the “Closing Effective Time”). Such prorations shall include without
limitation all ad valorem, real estate and other property taxes (except transfer
taxes as provided by Section 12.1), music and other license fees, utility
expenses, rent and other amounts under Station Contracts and similar prepaid and
deferred items. Emmis shall receive a credit for all of the Station’s deposits
and prepaid expenses.
     2.6. Allocation. After Closing, GRC and Emmis will allocate the Purchase
Price in accordance with the respective fair market values of the Station Assets
and the goodwill being purchased and sold in accordance with the requirements of
Section 1060 of the Internal Revenue Code of 1986, as amended (the “Code”). GRC
and Emmis shall file its federal income tax returns and its other tax returns
reflecting the allocation made pursuant to this Section.
     2.7. Closing.
          (a) Unless otherwise mutually agreed by the parties, and subject to
satisfaction or waiver of the applicable conditions set forth in Articles 7 and
8 below, the consummation of the sale and purchase of the Station Assets
provided for in this Agreement (the “Closing”) shall occur on the date ten
(10) business days after the date of the FCC Consent (defined below) by initial
order; provided, however, that if GRC is not then in material uncured

- 4 -



--------------------------------------------------------------------------------



 



default under the LMA, then within such time GRC may elect finality by written
notice to Emmis, in which event Closing shall be the date ten (10) business days
after the earlier of the date the FCC Consent becomes a Final Order (defined
below) or the date of any material default by GRC under the LMA (after
expiration of any applicable cure period). Notwithstanding the foregoing, if
applicable, if HSR Clearance (defined below) is not obtained prior to the
scheduled Closing Date, then Closing shall be extended until the date one
(1) business day after the date of HSR Clearance. The date on which the Closing
is to occur is referred to herein as the “Closing Date.”
          (b) As used herein, “Final Order” means that action shall have been
taken by the FCC (including action duly taken by the FCC’s staff, pursuant to
delegated authority) which shall not have been reversed, stayed, enjoined, set
aside, annulled or suspended; with respect to which no timely request for stay,
petition for rehearing, appeal or certiorari or sua sponte action of the FCC
with comparable effect shall be pending; and as to which the time for filing any
such request, petition, appeal, certiorari or for the taking of any such sua
sponte action by the FCC shall have expired or otherwise terminated.
     2.8. Governmental Consents.
          (a) If the Put or Call is exercised pursuant to Article 1, then GRC
and Emmis shall file an application with the FCC (the “FCC Application”)
requesting FCC consent to the assignment of the FCC Licenses to GRC. The parties
agree to cooperate to prepare the FCC Application in a timely fashion. The FCC
Application shall be filed not later than (i) if the Call is exercised, three
(3) business days after the Call Notice, (ii) if the Put is exercised upon
termination of the LMA pursuant to Section 15(c) or (d) thereof, ten
(10) business days after the Put Notice, or (iii) if the Put is exercised other
than upon LMA termination, within two hundred (200) calendar days after the Put
Notice. FCC consent to the assignment of both the main station and booster FCC
Licenses to GRC without any material adverse conditions other than those of
general applicability is referred to herein as the “FCC Consent.” GRC and Emmis
shall diligently prosecute the FCC Application and otherwise use their
commercially reasonable efforts to obtain the FCC Consent as soon as possible.
          (b) If the Put or Call is exercised pursuant to Article 1, then if
applicable, GRC and Emmis shall make any required filings with the Federal Trade
Commission and the United States Department of Justice pursuant to the
Hart-Scott-Rodino Antitrust Improvements Act of 1976, as amended (the “HSR Act”)
with respect to the transactions contemplated hereby (including a request for
early termination of the waiting period thereunder), and shall thereafter
promptly respond to all requests received from such agencies for additional
information or documentation. If applicable, the HSR Act filing shall be made
not later than (i) if the Call is exercised, within ten (10) business days after
the Call Notice, (ii) if the Put is exercised upon termination of the LMA
pursuant to Section 15(c) or (d) thereof, within ten (10) business days after
the Put Notice, or (iii) if the Put is exercised other than upon LMA
termination, within two hundred (200) calendar days after the Put Notice.
Expiration or termination of any applicable waiting period under the HSR Act is
referred to herein as “HSR Clearance.”
          (c) GRC and Emmis shall notify each other of all documents filed with
or received from any governmental agency with respect to this Agreement or the
transactions contemplated hereby. GRC and Emmis shall furnish each other with
such information and

- 5 -



--------------------------------------------------------------------------------



 



assistance as the other may reasonably request in connection with their
preparation of any governmental filing hereunder. The FCC Consent and HSR
Clearance are referred to herein collectively as the “Governmental Consents.”
     2.9. LMA. Simultaneously with the execution of this Agreement, GRC (as
programmer) and Emmis (as licensee) are entering into the LMA pursuant to which,
among other things, and subject to the terms and conditions of the LMA, GRC will
provide programming for, and be entitled to receive the revenues from the sale
of advertising time on, the Station. To the extent that any Station Assets are
assigned, any Assumed Obligations are assumed or assets and liabilities are
prorated, paid or reimbursed as appropriate under the LMA, any obligation of
Emmis under this Agreement to assign such Station Assets, of GRC to assume such
Assumed Obligations or of the parties to prorate such assets and liabilities,
shall be deemed to have been satisfied prior to Closing.
ARTICLE 3: EMMIS REPRESENTATIONS AND WARRANTIES
     Emmis makes the following representations and warranties to GRC (i) on the
date of this Agreement, and (ii) except for changes permitted or contemplated by
the terms of this Agreement, at Closing:
     3.1. Organization. Each of Operating and Licensee is duly organized,
validly existing and in good standing under the laws of the jurisdiction of its
organization, and is qualified to do business in each jurisdiction in which any
of the Station Assets are located (if such qualification is required). Each of
Operating and Licensee has the requisite limited liability company power and
authority to execute, deliver and perform this Agreement and all of the other
agreements and instruments to be made by Emmis pursuant hereto (collectively,
the “Emmis Ancillary Agreements”) and to consummate the transactions
contemplated hereby. Except as indicated on Schedule 3.1, the operations of the
Station have not been conducted through any direct or indirect subsidiary,
shareholder or Affiliate of Emmis and all of the Station Assets (other than the
FCC Licenses) are owned or held by Operating.
     3.2. Authorization. The execution, delivery and performance of this
Agreement and the Emmis Ancillary Agreements by each of Operating and Licensee
have been duly authorized and approved by all necessary limited liability
company action of Emmis, including any required proceedings of their members and
managers, and do not require any further authorization or consent of Operating
or Licensee or any of their Affiliates. This Agreement is, and each Emmis
Ancillary Agreement when made by Emmis and the other parties thereto will be, a
legal, valid and binding agreement of Emmis enforceable in accordance with its
terms, except in each case as such enforceability may be limited by bankruptcy,
moratorium, insolvency, reorganization or other similar laws affecting or
limiting the enforcement of creditors’ rights generally and except as such
enforceability is subject to general principles of equity (regardless of whether
such enforceability is considered in a proceeding in equity or at law).
     3.3. No Conflicts. Except as set forth on Schedule 3.3 and except for the
Governmental Consents, the execution, delivery and performance by each of
Operating and Licensee of this Agreement and the Emmis Ancillary Agreements and
the consummation by Operating and Licensee of any of the transactions
contemplated hereby does not (i) conflict with any of Operating’s or Licensee’s
certificate of formation, limited liability company operating

- 6 -



--------------------------------------------------------------------------------



 



agreement or other organizational documents; (ii) with or without the giving of
notice or the passage of time, or both, result in a breach of, or violate, or be
in conflict with, or constitute a default under or permit the termination of, or
cause or permit acceleration under any material contract or instrument or any
debt or obligation to which Operating or Licensee or any of their Affiliates is
a party or to or by which either of Operating or Licensee or any of the Station
Assets is subject or bound, or result in the loss or adverse modification of any
of the FCC Licenses; (iii) require the consent of any party to any Station
Contract; (iv) result in the creation or imposition of any Lien upon any of the
Station Assets (except Permitted Liens); (v) violate any law, rule or regulation
or any order, judgment, decree or award of any court, governmental authority or
arbitrator to or by which any of Operating or Licensee or their Affiliates or
any of the Station Assets is subject or bound or (vi) other than as required by
47 C.F.R. § 73.3613, require that any consent, approval or authorization of, or
declaration, filing or registration with, or notice to, any governmental or
regulatory authority is required to be obtained or made by Emmis or its
Affiliates in connection with the execution, delivery and performance of this
Agreement or the Emmis Ancillary Agreements or the consummation of the
transactions contemplated hereby and thereby other than in respect of immaterial
permits and licenses. Without limiting the generality of the foregoing, the
transactions contemplated by this Agreement and the Emmis Ancillary Agreements
do not breach, violate or conflict with any provision of the Amended and
Restated Revolving Credit and Term Loan Agreement, dated as of November 2, 2006
by and among Emmis Operating Company, an Indiana corporation, Emmis
Communications Corporation, the financial institutions identified therein from
time to time as lenders, Bank of America, N.A., as administrative agent,
Deutsche Bank Trust Company Americas, as syndication agent, General Electric
Capital Corporation, Coöperatieve Centrale Raiffeisen-Boerenleenbank B.A.,
“Rabobank Nederland”, New York Branch, and SunTrust Bank, as co-documentation
agents, and Banc of America Securities LLC and Deutsche Bank Securities Inc. as
joint lead arrangers and joint book managers, as amended by that certain First
Amendment and Consent to Amended and Restated Revolving Credit and Term Loan
Agreement, dated March 3, 2009 (the “Credit Agreement”). As of the date hereof,
neither Emmis nor any of its Affiliates is in material default under the Credit
Agreement.
     3.4. FCC Licenses. Except as set forth on Schedule 2.1(a):
          (a) Licensee holds all of the FCC Licenses, all of which are
identified in Schedule 2.1(a) hereto. The FCC Licenses are validly existing
authorizations for the operation of the facilities described therein under the
Communications Act of 1934, as amended (the “Communications Act”). The FCC
Licenses identified in Schedule 2.1(a) constitute all of the licenses and
authorizations required under the Communications Act or the current rules,
regulations and policies of the FCC in connection with the operation of the
Station, as currently operated. The FCC Licenses are in full force and effect
and have not been revoked, suspended, canceled, rescinded or terminated and have
not expired without the timely filing of a license renewal application. No
action or failure to act on the part of Emmis, its Affiliates, or any of their
members, managers, officers, directors, employees or agents could reasonably
result in revocation, non-renewal or material adverse modification of any of the
FCC Licenses.  Except as disclosed on Schedule 2.1(a), there are no conditions
imposed by the FCC as part of any of the FCC Licenses that are neither set forth
on the face thereof as issued by the FCC nor contained in the rules and
regulations of the FCC applicable generally to stations of the type, nature,
class or location of the Station. All FCC regulatory fees of the Station that
have become due have been paid, and, to the extent required by the rules,
regulations and policies of the FCC, any broadcast

- 7 -



--------------------------------------------------------------------------------



 



towers from which the Station operates that are owned by Emmis or its Affiliates
have been duly registered with the FCC. Except as disclosed in Schedule 2.1(a),
there is not pending, or to Emmis’ Knowledge, threatened, (a) any action by or
before the FCC or any other governmental body to revoke, refuse to renew,
suspend, cancel, rescind or materially adversely modify any of the FCC Licenses
(other than proceedings to amend FCC rules of general applicability) or (b) any
action which may result in the denial of any pending application, the issuance
of a cease and desist order, or the imposition of any administrative sanction
with respect to the Station or its operation, except for the FCC Application
contemplated herein. Except as disclosed in Schedule 2.1(a), to Emmis’
Knowledge, there is not pending any investigation or complaint by or before the
FCC with respect to the Station, and there is not now pending, issued or
outstanding by or before the FCC any order to show cause, notice of violation,
notice of apparent liability, or order of forfeiture against the Station or
against Operating, Licensee or any of their partners, members, officers,
directors, shareholders or Affiliates with respect to the Station. Except as
disclosed in Schedule 2.1(a), the Station is operating in compliance in all
material respects with the FCC Licenses, the Communications Act, and the rules,
regulations and policies of the FCC. Except as disclosed in Schedule 2.1(a),
Emmis and its Affiliates have timely filed all material reports, forms and
statements required to be filed with the FCC with respect to the Station.
          (b) As used herein, the phrase “to Emmis’ Knowledge” refers to the
actual knowledge of the CEO of Emmis Communications Corporation, after due
inquiry of the Station’s general manager and chief engineer.
     3.5. Taxes. Emmis and its Affiliates have, in respect of the Station and
its business, filed all foreign, federal, state, county and local income,
excise, property, sales, use, franchise and other tax returns and reports which
are required to have been filed by it under applicable law, and have paid in
full all taxes, interest and penalties which have become due pursuant to such
returns or pursuant to any assessments which have become payable. Emmis and its
Affiliates have made all deposits required by law with respect to employees of
the Station and other withholding taxes.
     3.6. Personal Property. Schedule 2.1(b) contains a list as of the date
hereof of material items of machinery, equipment, vehicles, furniture, fixtures,
transmitters, antennas, office materials and supplies, spare parts and other
Tangible Personal Property owned, leased or used by Emmis in connection with the
operation of the Station and included in the Station Assets. Prior to Closing,
Emmis shall deliver to GRC an amended Schedule 2.1(b) accurately reflecting in
all material respects any changes contemplated by Sections 5.1 and 5.2 hereof to
the information contained therein.
     3.7. Real Property.
          (a) The only real property included in the Station Assets is the real
property subject to the Real Property Leases (the “Leased Real Property”).
Except for Permitted Liens and agreements included in the Station Contracts
listed on Schedule 2.1(d), (i) neither Emmis nor any of its Affiliates has
granted to any party an option or right of first refusal to sublease all or any
portion of the Leased Real Property, and (ii) neither Emmis nor any of its
Affiliates has subjected the Leased Real Property to any easements, rights,
duties, obligations, covenants, conditions, restrictions, limitations, or
agreements, other than as set forth in the Real Property Leases. To Emmis’
Knowledge, there are no proceedings (condemnation or otherwise) pending

- 8 -



--------------------------------------------------------------------------------



 



or threatened, with respect to the Leased Real Property, that would materially
impair GRC’s full use thereof. Emmis has sufficient access to the Station’s
facilities located on the Leased Real Property for the current use and enjoyment
thereof for the Station as currently operated and consistent with the past use
and enjoyment thereof. All Leased Real Property (including the improvements
thereon) is available for immediate use in the conduct of the business of the
Station.
          (b) To Emmis’ Knowledge, true and correct copies of all Real Property
Leases and of all environmental studies commissioned by Emmis or its Affiliates
or in their possession with respect to Leased Real Property, if any, have been
delivered to GRC prior to the date of this Agreement. The Real Property Leases
constitute valid, binding and enforceable obligations of Emmis and are in full
force and effect and neither Emmis nor any of its Affiliates nor, to Emmis’
Knowledge, any other party thereto, is in material default under such Real
Property Leases (subject to bankruptcy, insolvency, reorganization or other
similar laws relating to or affecting the enforcement of creditors’ rights
generally). Subject to the terms and conditions of the Real Property Leases, as
of the date hereof Emmis enjoys peaceful and quiet possession of the Leased Real
Property. No brokerage or leasing commission or other similar compensation is
due as of the date hereof to any person by Emmis with respect to the Real
Property Leases or will become due with respect to any renewal or extension of
the Real Property Leases. The Real Property Leases are not subject to estoppel
certificates or subordination agreements for the benefit of any lender of Emmis
or its Affiliates.
          (c) No consent of any third party is required for the assignment of
the Lease Agreement with Poole Properties Inc. for the Station’s main
transmitter site located at Mt. Wilson, California to a corporation or
partnership that is the assignee of the FCC Licenses.
     3.8. Contracts. Schedule 2.1(d) is a true and correct list of the Station
Contracts included in the Station Assets as of the date hereof. To Emmis’
Knowledge, true and correct copies of all Station Contracts required to be
listed in Schedule 2.1(d) (to the extent in writing or if not in writing, an
accurate summary thereof) have been made available to GRC prior to the date of
this Agreement. Except as noted in Schedule 2.1(d), all of the Station Contracts
(other than those which have been fully performed) are in full force and effect
and are binding on Emmis and, to Emmis’ Knowledge, the other parties thereto
(subject to bankruptcy, insolvency, reorganization or other similar laws
relating to or affecting the enforcement of creditors’ rights generally). Emmis
and its Affiliates have performed their obligations under each of the Station
Contracts in all material respects, and are not in material default thereunder,
and to Emmis’ Knowledge, no other party to any of the Station Contracts is in
default thereunder in any material respect. No event has occurred which, after
notice or lapse of time, or both, would constitute a default by Emmis or any of
its Affiliates under any Station Contract or result in a right to accelerate or
loss of rights thereunder. Neither Emmis nor any of its Affiliates is a party to
any agreement, contract, or commitment outside the ordinary course of business
which obligates it to provide advertising time on the Station on or after the
LMA Effective Time.
     3.9. Environmental. Except as set forth on Schedule 2.1(c) hereto: (i) no
Hazardous Substance (defined below) has been stored, treated, released, disposed
of or discharged on, onto, about, from, under or affecting any of the Leased
Real Property in any manner requiring correction or remediation action under or
pursuant to applicable laws, rules, regulations, or any decrees or orders of any
court or governmental authority, relating to environmental, health or

- 9 -



--------------------------------------------------------------------------------



 



safety matters or natural resources (“Environmental Laws”) by Emmis, any
Affiliate of Emmis or, to Emmis’ Knowledge, by any other party, (ii) to Emmis’
Knowledge, there is not presently an underground storage tank on any of the
Leased Real Property, and (iii) to Emmis’ Knowledge, neither Emmis nor any of
its Affiliates has liability which is based upon or related to the environmental
conditions under or about any of the Leased Real Property other than immaterial
liabilities. Except as set forth in Schedule 2.1(c) hereto, Emmis has all
permits required by applicable Environmental Laws necessary for the operation of
the Station (if any) and each of Emmis and its Affiliates has complied in all
material respects with all such permits and with all Environmental Laws
applicable to the Leased Real Property. The term “Hazardous Substance” as used
in this Agreement shall include, without limitation, oil and other petroleum
products, explosives, radioactive materials, chemicals, pollutants,
contaminants, wastes, toxic substances, genetically modified organisms, and
related and similar materials, and any other substance or material defined as a
hazardous, toxic or polluting substance or material by any federal, state or
local law, ordinance, rule or regulation, including asbestos and
asbestos-containing materials and PCB-containing materials.
     3.10. Employees.
          (a) Emmis and its Affiliates have complied in all material respects
with all labor and employment laws, rules and regulations applicable to the
Station’s business, including without limitation those which relate to prices,
wages, hours, discrimination in employment and collective bargaining. There is
no unfair labor practice charge or complaint against Emmis or any of its
Affiliates in respect of the Station’s business pending or threatened before the
National Labor Relations Board, any state labor relations board or any court or
tribunal, and there is no strike, dispute, request for representation, slowdown
or stoppage pending or threatened in respect of the Station’s business, except
for any of the foregoing that arises after the date hereof and is subject to
indemnification under Section 10.2(a) hereof.
          (b) Except for contributions pursuant to Emmis’ AFTRA collective
bargaining agreement: (i) neither Operating nor Licensee nor any of their
Affiliates has contributed in the past five years to a multiemployer plan (for
employees assigned to the Station) within the meaning of Section 414(f) of the
Code, (ii) no Station Benefit Plan is a multiple employer plan within the
meaning of Section 413(c) of the Code, and (iii) no employee welfare benefit
plan for the Station is a multiple employer welfare arrangement as defined in
Section 3(40) of ERISA.
          (c) No assets of Emmis are subject to any lien for past due liability
in respect of Station employees or any Station Benefit Plan or in respect of an
employee benefit plan of an ERISA Affiliate, under Section 412(n) of the Code or
Section 4068 of ERISA (other than inchoate liens in respect of Retained
Obligations).
          (d) As used herein: the term “ERISA” means the Employee Retirement
Income Security Act of 1974, as amended; the term “ERISA Affiliate” means with
respect to a person, any other person that is required to be aggregated with
such person under Section 4.14(b) or (c) of the Code; and the term “Station
Benefit Plans” means any pension, retirement, profit-sharing, deferred
compensation, stock option, employee stock ownership, severance pay, vacation,
bonus or other incentive plan, any medical, vision, dental or other health plan,
any life insurance plan or any other employee benefit plan or fringe benefit
plan, whether funded or

- 10 -



--------------------------------------------------------------------------------



 



unfunded, including, without limitation, any “employee benefit plan,” as that
term is defined in Section 3(3) of ERISA that is currently maintained, sponsored
in whole or in part, or contributed to by Emmis for the benefit of, providing
any remuneration or benefits to, or covering any current or former employee or
retiree of Emmis at the Station.
     3.11. Insurance. As of the date hereof, Emmis carries fire, theft,
earthquake, casualty and liability insurance policies with respect to the
Station. The coverage under each such policy of insurance is in full force and
effect, all premiums due and payable thereon have been paid, all obligations of
Emmis thereunder have been performed, and as of the date hereof, no notice of
cancellation or nonrenewal with respect to any such policy has been received by
Emmis. Schedule 3.11 sets forth a list of all insurance policies carried for the
benefit of the Station as of the date hereof, specifying the insurer, the amount
of and nature of coverage and the deductible amount (if any).
     3.12. Compliance with Law. Except as set forth on Schedule 3.12, Emmis and
its Affiliates have complied in all material respects with all laws, rules and
regulations, and all decrees and orders of any court or governmental authority
which are applicable to the Station, the employees thereof, the Station Assets
and the Station’s operations.
     3.13. Litigation. Except as set forth on Schedule 3.13, there is no action,
suit or proceeding or arbitration pending or, to Emmis’ Knowledge, threatened,
or to Emmis’ Knowledge any investigation pending or threatened, against
Operating or Licensee in respect of the operation of the Station or any assets,
properties, business or employees of the Station or the transactions
contemplated by this Agreement that will subject GRC to liability or which will
affect Emmis’ ability to perform its obligations under this Agreement. There is
not outstanding any order, writ, injunction, award or decree of any court or
arbitrator or any federal, state, municipal or other governmental department,
commission, board, agency or instrumentality to which the Station or Emmis or
any Affiliate of Emmis in connection with the operation of the Station, is
subject or otherwise applicable to the Station or the Station Assets or any
employee of the Station, nor is Operating or Licensee in default with respect to
any such order, writ, injunction, award or decree. Emmis shall amend
Schedule 3.13 after the date hereof to reflect any litigation arising after the
date hereof that otherwise would have been required to be disclosed on
Schedule 3.13 had such litigation existed on or prior to the date hereof.
     3.14. Title to and Sufficiency of Assets.
          (a) Except for the assets and properties leased to Operating pursuant
to the leases set forth on the Schedules hereto, Operating has good and
marketable title to all of the Station Assets (except for the FCC Licenses
issued to Licensee). Operating has good and marketable leasehold title to the
real property described in the Real Property Leases. None of the Station Assets
is subject to any Lien (defined below) except for Permitted Liens (defined
below). As used herein the term, “Liens,” means any liens, pledges, claims,
orders, security interests, writs, judgments, restrictions, mortgages (real or
personal), tenancies and other possessory interests, conditional sale or other
title retention agreements, assessments, easements, rights of way, covenants,
restrictions, rights of first refusal, defects in title, encroachments and other
burdens, options or encumbrances of any kind, and the term, “Permitted Liens,”
means (i) statutory Liens securing payments not yet delinquent, (ii) Liens for
taxes not yet delinquent, (iii) Liens on leases arising from the provisions of
such leases, (iv) zoning ordinances, (v) the

- 11 -



--------------------------------------------------------------------------------



 



Assumed Obligations, (vi) Liens securing Emmis’ obligations under this Agreement
and the LMA, and (vii) such other easements, rights of way, building and use
restrictions, exceptions, reservations and limitations that do not in any
material respect detract from the value of the property subject thereto or
impair the use thereof in the ordinary course of the business of the Station.
          (b) The Station Assets include all assets that are owned or leased by
Emmis and used or held for use in the operation of the Station in all material
respects as currently operated, except for the Excluded Assets. Except as set
forth on Schedule 2.1(b), all material items of Tangible Personal Property are
in normal operating condition, consistent with the past practice of Emmis and
its Affiliates at the other broadcast stations under their control, and are
adequate and sufficient for the current operations of the Station.
     3.15. Transactions with Affiliates. Except as set forth on Schedule 3.15,
as of the date hereof, there are no contracts or business arrangements between
Emmis, on the one hand, and any Affiliate of Emmis on the other hand, in
connection with, relating to or otherwise affecting the Station that will remain
effective with respect to the Station after the Closing.
     3.16. Brokerage or Finder’s Fee. Emmis represents and warrants to GRC that
no person or entity is entitled to any brokerage commissions or finder’s fees in
connection with the transactions contemplated by this Agreement as a result of
any action taken by Emmis or any of its Affiliates or the members, managers,
officers, directors, or employees thereof.
     3.17. Entities. Licensee is a wholly-owned subsidiary of Operating, and
Operating is a wholly-owned subsidiary of Emmis Radio, LLC, which is a
wholly-owned subsidiary of Emmis Operating Company, which is a wholly-owned
subsidiary of Emmis Communications Corporation.
     3.18. Solvency. Emmis is Solvent and will be Solvent after consummation of
the transactions contemplated by this Agreement.
ARTICLE 4: GRC REPRESENTATIONS AND WARRANTIES
     GRC makes the following representations and warranties to Emmis (i) on the
date of this Agreement, and (ii) except for changes permitted or contemplated by
the terms of this Agreement, at Closing:
     4.1. Organization. GRC is duly organized, validly existing and in good
standing under the laws of the jurisdiction of its organization, and is (or if
not required until the LMA Effective Time, as of such date will be) qualified to
do business in each jurisdiction in which the Station Assets are located. GRC
has the requisite power and authority to execute, deliver and perform this
Agreement and all of the other agreements and instruments to be executed and
delivered by GRC pursuant hereto (collectively, the “GRC Ancillary Agreements”)
and to consummate the transactions contemplated hereby.
     4.2. Authorization. The execution, delivery and performance of this
Agreement and the GRC Ancillary Agreements by GRC have been duly authorized and
approved by all necessary action of GRC, including any required proceedings of
its shareholders, members,

- 12 -



--------------------------------------------------------------------------------



 



managers, officers and directors, and do not require any further authorization
or consent of GRC. This Agreement is, and each GRC Ancillary Agreement when made
by GRC and the other parties thereto will be, a legal, valid and binding
agreement of GRC enforceable in accordance with its terms, except in each case
as such enforceability may be limited by bankruptcy, moratorium, insolvency,
reorganization or other similar laws affecting or limiting the enforcement of
creditors’ rights generally and except as such enforceability is subject to
general principles of equity (regardless of whether such enforceability is
considered in a proceeding in equity or at law).
     4.3. No Conflicts. Except for the Governmental Consents, the execution,
delivery and performance by GRC of this Agreement and the GRC Ancillary
Agreements and the consummation by GRC of any of the transactions contemplated
hereby does not (i) conflict with any of GRC’s certificate or articles of
formation, operating agreement, bylaws or other organizational documents;
(ii) with or without the giving of notice or the passage of time, or both,
result in a breach of, or violate, or be in conflict with, or constitute a
default under or permit the termination of, or cause or permit acceleration
under any material contract or instrument or any debt or obligation to which GRC
is a party or to or by which GRC is subject or bound; (iii) violate any law,
rule or regulation or any order, judgment, decree or award of any court,
governmental authority or arbitrator to or by which GRC is subject or bound or
(iv) require that any consent, approval or authorization of, or declaration,
filing or registration with, or notice to, any governmental or regulatory
authority is required to be obtained or made by GRC in connection with the
execution, delivery and performance of this Agreement or the GRC Ancillary
Agreements or the consummation of the transactions contemplated hereby and
thereby other than in respect of immaterial permits and licenses.
     4.4. Litigation. There is no action, suit or proceeding or arbitration
pending or, to GRC’s knowledge threatened against GRC which questions the
legality or propriety of the transactions contemplated by this Agreement or
could materially adversely affect the ability of GRC to perform its obligations
hereunder.
     4.5. Qualification. GRC is legally, financially and otherwise qualified
under the Communications Act and the rules, regulations and policies of the FCC
to enter into the LMA and assume the role of programmer thereunder. As of the
time of filing the FCC Application and as of Closing, (i) GRC or its Qualified
Designee (defined below) will be legally, financially and otherwise qualified to
be the licensee of, acquire, own and operate the Station under the
Communications Act and the rules, regulations and policies of the FCC,
(ii) there are no facts that would, under then-existing law and then-existing
rules, regulations, policies and procedures of the FCC, disqualify GRC or its
Qualified Designee as is the case, from holding of the FCC Licenses or as the
owner and operator of the Station, (iii) no waiver of or exemption from any FCC
rule or policy is necessary for the FCC Consent to be obtained, and (iv) there
are no matters which might reasonably be expected to result in the FCC’s denial
or delay of approval of the FCC Application.
     4.6. Limitation on Representations, Warranties, Etc. As of the date hereof,
GRC is a wholly-owned subsidiary of Guarantor, a corporation organized under the
laws of Mexico. Under current law and as of the date hereof, GRC is ineligible
(x) to control a United States broadcast station, (y) to hold more than twenty
percent of the equity in a United States broadcast

- 13 -



--------------------------------------------------------------------------------



 



licensee, or (z) to hold more than twenty five percent of the equity in an
entity controlling a United States broadcast licensee.
     4.7. Brokerage or Finder’s Fee. GRC represents and warrants to Emmis that
no person or entity is entitled to any brokerage commissions or finder’s fees in
connection with the transactions contemplated by this Agreement as a result of
any action taken by GRC or any of its Affiliates, or the members, managers,
officers, directors, or employees thereof.
     4.8. GRC Documents. GRC has provided Emmis with true and correct copies of
all environmental assessments obtained by or in the possession or control of GRC
(or its Affiliates, lenders or advisors) relating to any representations or
warranties made by Emmis under this Agreement.
     4.9. Solvency. GRC is Solvent and will be Solvent after consummation of the
transactions contemplated by this Agreement.
ARTICLE 5: EMMIS COVENANTS
     5.1. Covenants Until Closing. During the period from the date of this
Agreement until Closing, subject to the LMA and except as permitted by this
Agreement, neither Emmis nor the Station shall, without the prior written
consent of GRC:
          (a) by any act or omission surrender, modify adversely, forfeit, or
fail to renew under regular terms any of the FCC Licenses, or give the FCC
grounds to institute any proceeding for the revocation, suspension, or material
adverse modification of any of the FCC Licenses, or fail to prosecute with due
diligence any pending application with respect to any of the FCC Licenses;
          (b) sell, transfer, lease, or otherwise dispose of any of the Station
Assets (which have not already been conveyed to GRC), other than inoperable or
obsolete assets and supplies consumed in the ordinary and customary course of
business, or obligate itself to do so;
          (c) amend, modify, change, alter, terminate, rescind, or waive any
rights or benefits under any Real Property Lease or Station Contract (which has
not already been assigned to GRC) in any material respect, other than in the
ordinary course of business;
          (d) fail to maintain the Station Assets in all material respects in
normal repair and condition, consistent with the past practice of Emmis and its
Affiliates at the other broadcast stations under their control;
          (e) fail to maintain general liability, property and umbrella
insurance policies for the Station Assets and Station operation consistent with
the practice of Emmis and its Affiliates at the other broadcast stations under
their control, but in any event no less than $1,000,000 for general liability,
$25,000,000 for umbrella coverage and property coverage no less than the fair
market value of the property (but Emmis has no obligation to carry business
interruption insurance);
          (f) grant, create, incur, or suffer to exist any Lien on the Station
Assets (which have not already been conveyed to GRC) other than Permitted Liens;

- 14 -



--------------------------------------------------------------------------------



 



          (g) not comply in all material respects with any material Station
Contract (which has not already been assigned to and assumed by GRC);
          (h) enter into any new contracts with respect to the Station that are
to be assumed by GRC, the payments under which exceed Twenty Thousand Dollars
($20,000), individually or One Hundred Thousand Dollars ($100,000) in the
aggregate;
          (i) incur any additional indebtedness other than trade accounts
payable and other accrued liabilities that (x) arise in the ordinary course of
business, (y) are not binding on GRC and (z) will be paid in full prior to
Closing or adjusted under Section 2.5 hereof; or
          (j) authorize, or commit or agree to take, any of the foregoing
actions.
     GRC shall not unreasonably withhold, delay or condition any grant of
written consent requested by Emmis under this Section 5.1.
     5.2. Operations. During the period from the date of this Agreement to the
Closing Date, and subject to the provisions of the LMA, Emmis shall have sole
responsibility for the Station and its operations, and during such period, Emmis
shall:
          (a) operate the Station in accordance with the rules and regulations
of the FCC and the FCC Licenses in all material respects and file all ownership
reports, employment reports, applications, responses, and other documents
required to be filed during such period and maintain and, upon GRC’s request,
promptly deliver to GRC true and complete copies of the Station’s required
filings;
          (b) upon GRC’s request, promptly deliver to GRC copies of any and all
reports, applications, and/or responses relating to the Station which are filed
with the FCC on or prior to the Closing Date, including a copy of any FCC
inquiries to which the filing is responsive;
          (c) maintain in full force and effect the FCC Licenses, except for
changes to the Part 74 broadcast auxiliary stations included therein in the
ordinary course of business;
          (d) comply in all material respects with all laws, rules, regulations,
ordinances, orders, judgments and decrees applicable to the Station and Emmis’
employees thereof;
          (e) maintain all of the tangible Station Assets in normal operating
condition consistent with the general practice of Emmis and its Affiliates at
the broadcast stations they control;

- 15 -



--------------------------------------------------------------------------------



 



          (f) upon any damage, destruction or loss to the tangible Station
Assets (which have not already been conveyed to GRC), undertake such repairs as
are necessary to restore tangible Station Assets consistent with the general
practice of Emmis and its Affiliates at the broadcast stations they control
following the occurrence of any such damage, destruction or loss;
          (g) timely renew the lease for the Station’s main transmitter site on
Mount Wilson on the terms and conditions set out therein, and not modify such
lease to change the assignment provision thereof without obtaining the
landlord’s consent to assignment of the lease to the Qualified Designee; and
          (h) enforce Emmis’ rights under the Real Property Leases as reasonably
necessary to protect and preserve the use of the Leased Real Property for the
Station’s business.
     5.3. Satisfaction of Liens. At all times after the LMA Effective Time,
Emmis shall cause all Liens other than Permitted Liens on or relating to any of
the Station Assets to be promptly released, extinguished, and discharged in
full.
     5.4. Consent. If the FCC Application is filed, Emmis shall comply with
Section 6.5.
     5.5. Conveyance of Station Assets. At Closing, Emmis shall assign, transfer
and convey the Station Assets to GRC free and clear of all Liens other than
Permitted Liens.
     5.6. Legal Opinion. Concurrently with execution and delivery of this
Agreement, Emmis shall supply GRC with an opinion of counsel in form and
substance reasonably acceptable to GRC to the effect that the transactions
contemplated herein and in the LMA are consistent with and do not violate the
provisions of the Credit Agreement.
ARTICLE 6: JOINT COVENANTS
     GRC and Emmis hereby covenant and agree as follows:
     6.1. Confidentiality. Emmis and GRC (or their respective Affiliates on
their behalf as applicable) are parties to a non-disclosure agreement with
respect to Emmis and the Station (the “NDA”). To the extent not already a direct
party thereto, Emmis and GRC hereby assume the NDA and agree to be bound by the
provisions thereof. Without limiting the terms of the NDA, subject to the
requirements of applicable law, all non-public information regarding the parties
and their business and properties that is disclosed in connection with the
negotiation, preparation or performance of this Agreement (including without
limitation all financial information provided by Emmis to GRC) shall be
confidential and shall not be disclosed to any other person or entity, except in
accordance with the terms of the NDA.
     6.2. Announcements. Prior to the LMA Effective Time, no party shall,
without the prior written consent of the other, issue any press release or make
any other public announcement concerning the transactions contemplated by this
Agreement, except to the extent that such party is so obligated by law, in which
case such party shall give advance notice to the other.

- 16 -



--------------------------------------------------------------------------------



 



     6.3. Control. GRC shall not, directly or indirectly, control, supervise or
direct the operation of the Station prior to Closing. Consistent with the
Communications Act and the FCC rules and regulations, control, supervision and
direction of the operation of the Station prior to Closing shall remain the
responsibility of Emmis as the holder of the FCC Licenses.
     6.4. Damage to Station. If prior to the Closing any item of Tangible
Personal Property is damaged or destroyed or otherwise not in the condition
described in Section 3.14(b) in any material respect, then, subject to the LMA:
               (a) Emmis shall use commercially reasonable efforts to file and
prosecute an insurance claim for the loss of the item of Tangible Personal
Property, if appropriate (the “Insurance Claim”);
               (b) Emmis shall undertake such repairs as are necessary to
restore the operation of the Station in a manner consistent with the general
practice of Emmis and its Affiliates at the broadcast stations they control
following the occurrence of any loss or damage preventing operation;
               (c) Emmis’ representations and warranties, and GRC’s termination
rights and indemnification rights, are hereby modified to take into account any
such condition; and
               (d) if such repair or replacement is not completed prior to
Closing, and subject to satisfaction of Section 8.6 hereof, the parties shall
proceed to Closing, and to the extent Emmis receives insurance proceeds from the
Insurance Claim, Emmis shall apply such proceeds to such repair or replacement
either directly or by reimbursing GRC as appropriate.
     6.5. Consents. Emmis shall, with the cooperation of GRC, use commercially
reasonable efforts to obtain any third party consents necessary for the
assignment of any Station Contract and Real Property Lease (which shall not
require any payment to any such third party), but no such consents are
conditions to Closing except if applicable under Section 5.2(g). To the extent
that any Station Contract may not be assigned without the consent of any third
party, and such consent is not obtained prior to Closing, this Agreement and any
assignment executed pursuant to this Agreement shall not constitute an
assignment of such Station Contract; provided, however, with respect to each
such Station Contract, Emmis and GRC shall cooperate to the extent feasible in
effecting a lawful and commercially reasonable arrangement under which GRC shall
receive the benefits under the Station Contract from and after Closing, and to
the extent of the benefits received, GRC shall pay and perform Emmis’
obligations arising under the Station Contract from and after Closing in
accordance with its terms.
     6.6. Receivables. GRC shall not collect any A/R, and GRC shall promptly pay
over to Emmis, without offset, any A/R it receives.
     6.7. 1031 Exchange. To facilitate a like-kind exchange under Section 1031
of the Code, Emmis may assign its rights under this Agreement (in whole or in
part) to a “qualified intermediary” under section 1.1031(k)-1(g)(4) of the
treasury regulations (but such assignment shall not relieve Emmis of its
obligations under this Agreement) and any such qualified intermediary may
re-assign to Emmis. If Emmis gives notice of such assignment, GRC shall provide
Emmis with a written acknowledgment of such notice prior to Closing and pay the

- 17 -



--------------------------------------------------------------------------------



 



Purchase Price (or such portion thereof as is designated in writing by the
qualified intermediary) to or on behalf of the qualified intermediary at Closing
and otherwise reasonably cooperate therewith.
     6.8. Employees. From the date of this Agreement until the date one (1) year
after Closing, GRC shall not, without the prior written consent of Emmis,
solicit for employment, induce or attempt to induce to leave Emmis’ or an
Affiliate of Emmis’ employ, or hire, any employees of Emmis or its Affiliates
(other than general solicitations not directed solely to any such employees).
     6.9. Rescission. If after Closing and prior to becoming a Final Order the
FCC Consent is reversed or otherwise set aside by final order of the FCC (or
court of competent jurisdiction), then the sale of the Station Assets under this
Agreement shall be rescinded. In such event, GRC or the Qualified Designee shall
reconvey to Emmis the Station Assets free and clear of any and all liens, claims
or other encumbrances other than Permitted Liens and Emmis shall repay the
Purchase Price to GRC or the Qualified Designee, as appropriate. Any such
rescission shall be consummated on a mutually agreeable date within thirty days
of such final order (or, if earlier, within the time required by such order). In
connection therewith, Emmis, GRC and the Qualified Designee shall each execute
such documents (including instruments of conveyance and instruments of
assumption) and make such payments as are necessary to give effect to such
rescission.
     6.10. Environmental Audits.
          (a) Within forty-five (45) days after the exercise of either the Call
or the Put, GRC may, at GRC’s expense, perform a Phase I environmental audit on
the Leased Real Property sites; provided that GRC shall use its commercially
reasonable efforts to cause such audits to be completed as soon as practicable;
and provided further that such assessments are conducted upon reasonable prior
notice (and subject to landlord consent if necessary). If any such Phase I
environmental audit includes a recommendation that additional testing or
investigation is warranted, GRC may, at GRC’s expense, perform a Phase II or
other recommended non-Phase I environmental audit of the Leased Real Property
sites; provided that GRC shall use its commercially reasonable efforts to cause
such audits to be completed as soon as practicable and in no case longer than
90 days following the exercise of either the Call or the Put, as applicable; and
provided further that such assessments are conducted upon reasonable prior
notice (and subject to landlord consent if necessary). Emmis shall use
commercially reasonable efforts to cooperate in scheduling such audits and
providing reasonable access to the sites and shall use commercially reasonable
efforts to enable GRC to have access as expeditiously as possible, subject to
the provisions of the Real Property Leases.
          (b) If any written Phase I, Phase II or other environmental audit
contracted by GRC from an environmental consultant correctly identifies a
condition requiring corrective action under applicable Environmental Laws on any
Leased Real Property site, including without limitation the presence of
Hazardous Substances requiring remediation under applicable Environmental Laws
that is not substantially the same as a matter set forth in the Existing Reports
(an “Environmental Condition”), then GRC shall promptly notify Emmis in writing
of such Environmental Condition and deliver to Emmis true and correct copies of
any draft or final environmental audits. As used herein, the “Existing Reports”
means the Phase I environmental

- 18 -



--------------------------------------------------------------------------------



 



assessments with respect to the Leased Real Property obtained by GRC prior to
the date of this Agreement.
          (c) If the Environmental Condition was caused by Emmis (or its
employees, agents, or invitees), Emmis shall proceed expeditiously using best
efforts to conduct corrective action to address the Environmental Condition on
the Leased Real Property in all material respects, at Emmis’ sole cost and
expense, and if it could reasonably be expected to result in a material
liability to the Qualified Designee or its acquisition financing lender and if
required by the Qualified Designee or its acquisition financing lender, then,
subject to Section 11.1(d), the Closing shall be delayed until such corrective
action achieves material compliance with applicable Environmental Law.
          (d) If the Environmental Condition was caused by GRC (or its
employees, agents, or invitees), GRC shall proceed expeditiously using best
efforts to conduct corrective action to address the Environmental Condition on
the Leased Real Property in all material respects at its sole cost and expense,
and Closing shall not be delayed on account of such Environmental Condition.
          (e) If the Environmental Condition was caused by a tenant or other
third party (not an employee, agent, or invitee of Emmis or GRC), then Emmis and
GRC shall proceed together to use commercially reasonable efforts to cause the
responsible party to conduct corrective action to address the Environmental
Condition on the Leased Real Property in all material respects, sharing equally
in the cost and expense of such efforts, and if it could reasonably be expected
to result in a material liability to the Qualified Designee or its acquisition
financing lender and if required by the Qualified Designee or its acquisition
financing lender, then, subject to Section 11.1(d), the Closing shall be delayed
until such corrective action achieves material compliance with applicable
Environmental Law or an alternative arrangement mutually agreeable to the
parties is effected (which both parties shall cooperate in good faith to effect
if reasonably requested by a party).
          (f) If applicable due to Closing delays pursuant to this Section,
Emmis and GRC shall request all available extensions to the FCC Consent, and if
such consent expires, the parties shall immediately re-file and thereafter
prosecute the FCC Application. Subject to completion of the corrective action
contemplated in this Section 6.10, Emmis’ representations and warranties shall
be deemed modified to take into account any Environmental Condition.
     6.11. Further Actions. Upon the terms and subject to the conditions set
forth in this Agreement, Emmis and GRC shall each use their respective
commercially reasonable efforts to take, or cause to be taken, all appropriate
actions and to do, or cause to be done, and to assist and cooperate with each
other in doing, all things necessary to consummate the transactions contemplated
hereby. Each party further understands and agrees that it shall not take, or
cause to be taken, any action that would constitute a material breach of the
terms of this Agreement, nor, after exercise of the Call or the Put, shall a
party take any action inconsistent with this Agreement that is reasonably likely
to delay or hinder the timely receipt of the FCC Consent or Final Order or the
consummation of the transactions contemplated hereby. Each party shall use its
commercially reasonable efforts to satisfy as soon as practicable all of the
conditions required to be satisfied by it hereunder in order to consummate the
transactions contemplated hereby.

- 19 -



--------------------------------------------------------------------------------



 



     6.12. Limitation on Representations, Warranties, etc. Notwithstanding
anything contained herein to the contrary, Emmis shall not be deemed to have
breached any of its representations, warranties, covenants or agreements
contained herein or to have failed to satisfy any condition precedent to Emmis’
obligation to perform under this Agreement (nor shall Emmis have any liability
or responsibility to GRC with respect to any such representations, warranties,
covenants, agreements or conditions precedent) to the extent that the inaccuracy
of any such representations, the breach of any such warranty, covenant or
agreement or the inability to satisfy any such condition precedent arises out of
or results from (a) any actions taken by or under the authorization of GRC or
its Affiliates (or any of their respective officers, directors, employees,
agents or representatives) in connection with GRC’s performance of its
obligations under the LMA or (b) the failure of GRC to perform any of its
obligations under the LMA. GRC acknowledges and agrees that Emmis shall not be
deemed responsible for or to have authorized or consented to any action or
failure to act on the part of GRC or its Affiliates (or any of their respective
officers, directors, employees, agents or representatives) in connection with
the LMA solely by reason of the fact that prior to Closing, Emmis shall have the
legal right to control, manage and supervise the operation of the Station,
except to the extent Emmis actually exercises control, management or supervision
of the operation of the Station or the conduct of the business.
ARTICLE 7: EMMIS CLOSING CONDITIONS
     The obligation of Emmis to consummate the Closing hereunder is subject to
satisfaction, at or prior to Closing, of each of the following conditions
(unless waived in writing by Emmis):
     7.1. Representations and Covenants.
          (a) The representations and warranties of GRC made in this Agreement,
shall be true and correct in all material respects (without duplication of any
materiality qualification therein) as of the Closing Date except for changes
permitted or contemplated by the terms of this Agreement.
          (b) The covenants and agreements to be complied with and performed by
GRC at or prior to Closing shall have been complied with or performed in all
material respects.
          (c) Emmis shall have received a certificate dated as of the Closing
Date from GRC executed by an authorized officer of GRC to the effect that the
conditions set forth in Sections 7.1(a) and (b) have been satisfied.
     7.2. Proceedings. Neither Emmis nor GRC shall be subject to any court or
governmental order or injunction restraining or prohibiting the consummation of
the transactions contemplated hereby.
     7.3. FCC Authorization. The FCC Consent shall have been obtained.
     7.4. Hart Scott Rodino. If applicable, the HSR Clearance shall have been
obtained.

- 20 -



--------------------------------------------------------------------------------



 



     7.5. Deliveries. GRC shall have complied with its obligations set forth in
Section 9.2.
ARTICLE 8: GRC CLOSING CONDITIONS
     The obligation of GRC to consummate the Closing hereunder is subject to
satisfaction, at or prior to Closing, of each of the following conditions
(unless waived in writing by GRC):
     8.1. Representations and Covenants.
          (a) The representations and warranties set forth in Sections 3.1, 3.2,
3.3, 3.4, 3.5, 3.7(c) and 3.16 of this Agreement (the “Emmis Closing Reps”)
shall be true and correct in all material respects (without duplication of any
materiality qualification therein) as of the Closing Date except for changes
permitted or contemplated by the terms of this Agreement (including, but not
limited to, changes permitted under Section 5.2(g) hereof).
          (b) The covenants and agreements to be complied with and performed by
Emmis at or prior to Closing shall have been complied with or performed in all
material respects, subject to Section 6.12 of this Agreement.
          (c) GRC shall have received a certificate dated as of the Closing Date
from Emmis executed by an authorized officer of each of Licensee and Operating
to the effect that the conditions set forth in Sections 8.1(a) and (b) have been
satisfied.
     8.2. Proceedings. Neither Emmis nor GRC shall be subject to any court or
governmental order or injunction restraining or prohibiting the consummation of
the transactions contemplated hereby.
     8.3. FCC Authorization. The FCC Consent shall have been obtained, and if
applicable under Section 2.7, shall have become a Final Order at GRC’s election.
     8.4. Hart Scott Rodino. If applicable, the HSR Clearance shall have been
obtained.
     8.5. Deliveries. Emmis shall have complied with its obligations set forth
in Section 9.1.
     8.6 Station Operations. The Station shall be operating within licensed
parameters using the transmission facilities specified in its main FCC license,
FCC File No. BLH-20060323ABU, (subject to modifications in compliance with
Sections 5.1(a) and 5.2(c) hereof), and in substantial conformity with all
applicable FCC rules and policies. If the Station is not so operating, then,
subject to Section 11.1(d), Closing shall be delayed until the date five
(5) business days after such operations are restored. If applicable due to
Closing delays pursuant to this Section, Emmis and GRC shall request all
available extensions to the FCC Consent, and if such consent expires, the
parties shall immediately re-file and thereafter prosecute the FCC Application.
ARTICLE 9: CLOSING DELIVERIES
     9.1. Emmis Documents. At Closing, Emmis shall deliver or cause to be
delivered to GRC the following documents:

- 21 -



--------------------------------------------------------------------------------



 



          (i) good standing certificates with respect to both Operating and
Licensee issued not less than 15 days prior to Closing by the Secretary of State
of their respective jurisdictions of formation;
          (ii) certified copies of resolutions of both Operating and Licensee
authorizing the execution, delivery and performance of this Agreement, including
the consummation of the transactions contemplated hereby;
          (iii) the certificate described in Section 8.1(c) for each of
Operating and Licensee;
          (iv) an assignment of FCC authorizations assigning the FCC Licenses
from Emmis to GRC in the form of Exhibit B attached hereto;
          (v) an assignment and assumption of contracts assigning the Station
Contracts from Emmis to GRC in the form of Exhibit B attached hereto;
          (vi) an assignment and assumption of leases assigning the Real
Property Leases from Emmis to GRC in the form of Exhibit B attached hereto;
          (vii) endorsed vehicle titles conveying the vehicles included in the
Tangible Personal Property (if any) from Emmis to GRC;
          (viii) a bill of sale conveying the Station Assets from Emmis to GRC
in the form of Exhibit B attached hereto;
          (ix) those consents to the assignment of Station Contracts obtained by
Emmis, including the consent required in Section 5.2(g), if applicable; and
          (x) any other instruments of conveyance, assignment and transfer that
may be reasonably necessary to convey, transfer and assign the Station Assets
from Emmis to GRC, free and clear of Liens, except for Permitted Liens.
     9.2. GRC Documents. At Closing, GRC shall deliver or cause to be delivered
to Emmis the following documents:
          (i) the Purchase Price in accordance with Section 2.4 hereof;
          (ii) good standing certificates issued not less than 15 days prior to
Closing by the Secretary of State of GRC’s jurisdiction of formation;
          (iii) certified copies of resolutions authorizing the execution,
delivery and performance of this Agreement, including the consummation of the
transactions contemplated hereby;
          (iv) the certificate described in Section 7.1(c);
          (v) an assignment and assumption of contracts assuming the Station
Contracts in the form of Exhibit B attached hereto;

- 22 -



--------------------------------------------------------------------------------



 



          (vi) an assignment and assumption of leases assuming the Real Property
Leases in the form of Exhibit B attached hereto; and
          (vii) such other documents and instruments of assumption that may be
necessary to assume the Assumed Obligations.
ARTICLE 10: SURVIVAL; INDEMNIFICATION
     10.1. Survival. The representations and warranties in this Agreement of
Emmis and GRC shall remain in effect for a period of eighteen (18) months from
the Closing Date whereupon they shall expire and be of no further force or
effect; provided, however the representations and warranties set forth in
Section 3.5 (Taxes) and Section 3.9 (Environmental) shall survive until the end
of the applicable statute of limitations. Notwithstanding the foregoing, if
within the applicable survival period the indemnified party gives the
indemnifying party written notice of a claim for breach thereof describing in
reasonable detail the nature and basis of such claim, then such claim shall
survive until the earlier of resolution of such claim or expiration of the
applicable statute of limitations. The covenants and agreements in this
Agreement shall survive until performed.
     10.2. Indemnification.
          (a) Subject to Section 10.4, from and after Closing, Emmis shall
defend, indemnify and hold harmless GRC, its officers, directors, shareholders,
members, partners, Affiliates and employees, from and against any and all
losses, costs, damages, liabilities and expenses, including reasonable
attorneys’ fees and expenses (“Damages”) incurred by any of them and arising out
of or resulting from:
               (i) any breach by Emmis of its representations and warranties
made under this Agreement; or
               (ii) any default by Emmis of any covenant or agreement made under
this Agreement; or
               (iii) the Retained Obligations; or
               (iv) the business or operation of the Station before Closing,
except for the Assumed Obligations.
          (b) Subject to Section 10.4, from and after Closing, GRC shall defend,
indemnify and hold harmless Emmis, its officers, directors, shareholders,
members, partners, Affiliates and employees, from and against any and all
Damages incurred by any of them and arising out of or resulting from:
               (i) any breach by GRC of its representations and warranties made
under this Agreement; or
               (ii) any default by GRC of any covenant or agreement made under
this Agreement; or

- 23 -



--------------------------------------------------------------------------------



 



               (iii) the Assumed Obligations; or
               (iv) the business or operation of the Station after Closing.
          (c) After Closing, all claims for breach of representations or
warranties under this Agreement that are not based on a party’s fraud or willful
misconduct shall be subject to the limitations set forth in Section 10.4.
     10.3. Procedures.
          (a) The indemnified party shall give prompt written notice to the
indemnifying party of any demand, suit, claim or assertion of liability by third
parties that is subject to indemnification hereunder (a “Claim”), but a failure
to give such notice or delaying such notice shall not affect the indemnified
party’s rights or the indemnifying party’s obligations except to the extent the
indemnifying party’s ability to remedy, contest, defend or settle with respect
to such Claim is thereby prejudiced and provided that such notice is given
within the time period described in Section 10.1.
          (b) The indemnifying party shall have the right to undertake the
defense or opposition to such Claim with counsel selected by it. In the event
that the indemnifying party does not undertake such defense or opposition in a
timely manner, the indemnified party may undertake the defense, opposition,
compromise or settlement of such Claim with counsel selected by it at the
indemnifying party’s cost (subject to the right of the indemnifying party to
assume defense of or opposition to such Claim at any time prior to settlement,
compromise or final determination thereof).
          (c) Anything herein to the contrary notwithstanding:
               (i) the indemnified party shall have the right, at its own cost
and expense, to participate in the defense, opposition, compromise or settlement
of the Claim;
               (ii) the indemnifying party shall not, without the indemnified
party’s written consent, settle or compromise any Claim or consent to entry of
any judgment which does not include the giving by the claimant to the
indemnified party of a release from all liability in respect of such Claim; and
               (iii) in the event that the indemnifying party undertakes defense
of or opposition to any Claim, the indemnified party, by counsel or other
representative of its own choosing and at its sole cost and expense, shall have
the right to consult with the indemnifying party and its counsel concerning such
Claim and the indemnifying party and the indemnified party and their respective
counsel shall cooperate in good faith with respect to such Claim.
     10.4 Limitation on Indemnification. Notwithstanding the foregoing or
anything else herein to the contrary, (a) a party’s right to indemnification
under this Agreement is without duplication of any recovery under the LMA and
(b) with the exception of claims based upon a party’s fraud or willful
misconduct, after Closing, (i) an indemnifying party shall have no liability to
an indemnified party under clause (i) of Section 10.2(a) or 10.2(b), as
applicable, until, and only to the extent that, the indemnified party’s
aggregate Damages exceed $250,000

- 24 -



--------------------------------------------------------------------------------



 



and (ii) the maximum liability of an indemnifying party under clause (i) of
Section 10.2(a) or 10.2(b), as applicable, shall be an amount equal to 20% of
the Purchase Price.
ARTICLE 11: TERMINATION AND REMEDIES
     11.1. Termination. Subject to Section 11.3, this Agreement may be
terminated prior to Closing as follows:
          (a) by mutual written consent of GRC and Emmis;
          (b) by written notice of GRC to Emmis if (i) prior to the LMA
Effective Time, Emmis breaches its any of its representations or warranties or
defaults in the performance of its covenants contained in this Agreement and
such breach or default is material in the context of the transactions
contemplated hereby and is not cured within the Cure Period (defined below), or
(ii) between the LMA Effective Time and Closing, Emmis breaches any of the Emmis
Closing Reps or defaults in the performance of its then-applicable covenants
contained in this Agreement and such breach or default is material in the
context of the transactions contemplated hereby and is not cured within the Cure
Period;
          (c) by written notice of Emmis to GRC if GRC breaches any of its
representations or warranties or defaults in the performance of its covenants
contained in this Agreement and such breach or default is material in the
context of the transactions contemplated hereby and is not cured within the Cure
Period; provided, however, that the Cure Period shall not apply to GRC’s
obligations to pay the Purchase Price at Closing;
          (d) by written notice of Emmis to GRC or GRC to Emmis if Closing does
not occur by the date two (2) years after the date of filing the FCC
Application;
          (e) by written notice of GRC to Emmis if the LMA is terminated
pursuant to Section 15(e) thereof, or by written notice of Emmis to GRC if the
LMA is terminated pursuant to Section 15(c) or (d) thereof; or
          (f) automatically, if neither the Put nor the Call is exercised prior
to the end of the Put Period.
     11.2. Cure Period. Each party shall give the other party prompt written
notice upon learning of any breach or default by the other party under this
Agreement. The term “Cure Period” as used herein means a period commencing on
the date GRC or Emmis receives from the other written notice of breach or
default hereunder and continuing until the earlier of (i) twenty (20) calendar
days thereafter or (ii) five (5) business days after the scheduled Closing date;
provided, however, that if the breach or default is non-monetary and cannot
reasonably be cured within such period but can be cured before the date five
(5) business days after the scheduled Closing date, and if diligent efforts to
cure promptly commence, then the Cure Period shall continue as long as such
diligent efforts to cure continue, but not beyond the date five (5) business
days after the scheduled Closing date.
     11.3. Survival. Neither party may terminate under Sections 11.1(b), (c) or
(d) if it is then in material default under this Agreement. Notwithstanding
anything contained herein to the

- 25 -



--------------------------------------------------------------------------------



 



contrary, Sections 6.1 (Confidentiality), 11.4 (Remedies), 12.1 (Expenses) and
12.12 (Guaranty) shall survive any termination of this Agreement.
     11.4. Remedies.
          (a) Termination of this Agreement shall not relieve any party of any
liability for breach or default under this Agreement prior to the date of
termination. In the event of a breach or default or threatened breach or default
by a party under this Agreement, the LMA, the Security Agreement or the Pledge
Agreement, the other party shall be entitled to all remedies at law or in
equity. Without limiting the foregoing, the parties agree that the remedies
available shall include a claim for all damages incurred by a party, including
but not limited to foreseeable consequential and special damages that are
contemplated by the parties, including but not limited to loss of profits from
the operations or a future sale of the Station Assets.
          (b) Without limiting the foregoing, the parties agree that the Station
Assets include unique property that cannot be readily obtained on the open
market and that the parties will be irreparably injured if the Closing under
this Agreement does not occur as provided herein and in the case of GRC, the
injured party will not have an adequate remedy at law or in damages. Therefore,
in the event of failure or threatened failure by either party to comply with the
terms of this Agreement, the other party shall have the right specifically to
enforce the performance of obligations under this Agreement in accordance with
the terms and conditions of this Agreement, subject to obtaining any necessary
FCC consent, without the necessity of posting any bond or other security, and
the party failing or threatening failure to comply with the terms of this
Agreement consents to the issuance of an injunction or the enforcement of other
equitable remedies against them without bond or other security to compel
performance of this Agreement. Each party hereby waives the defense in any such
suit that the other party has an adequate remedy at law and agrees not to
interpose any opposition, legal, or otherwise, as to the propriety of specific
performance as a remedy. Notwithstanding any other provision in this Agreement,
in the event the Closing occurs, whether pursuant to a party’s exercise of its
remedies under this Section 11.4(b) or otherwise, either party shall have and be
entitled to exercise each and every right it has under this Agreement at law or
in equity, including, without limitation, the right to be indemnified by the
other party for breaches of representations, warranties and covenants in
accordance with Article 10 hereof, and each party shall be bound by all of its
obligations and representations and warranties under this Agreement. In the
event that either party brings an action for specific performance pursuant to
this Section 11.4(b), the prevailing party in such action shall be entitled to
recover its attorneys’ fees and expenses in connection with such action.
          (c) In the sole event that the remedy of specific performance set
forth in the preceding subsection is not legally available to GRC because of a
bankruptcy, receivership or similar court proceeding with respect to Emmis or
its Affiliates, the parties agree that because the determination of actual
damages was impracticable or extremely difficult to determine at the time of the
execution of this Agreement and at the time specific performance is not
available, GRC shall be entitled to the remedy of liquidated damages in the
amount of $71,340,000 (the “Liquidated Damages”) in the event of a termination
of this Agreement pursuant to Section 11.1(b) or a termination in such
proceeding other than for GRC’s default. The parties agree that the Liquidated
Damages represent the parties’ reasonable estimation of the damages that would
be suffered by GRC in the event of the termination of this Agreement based on
the totality of the

- 26 -



--------------------------------------------------------------------------------



 



circumstances, and are specifically not a penalty designed to punish Emmis or to
deter any breach on the part of Emmis.
ARTICLE 12: MISCELLANEOUS
     12.1. Expenses. Each party shall be solely responsible for all costs and
expenses incurred by it in connection with the negotiation, preparation and
performance of and compliance with the terms of this Agreement. All governmental
fees and charges applicable to any requests for Governmental Consents shall be
paid one-half by Emmis and one-half by GRC. GRC shall be solely responsible for
all governmental taxes, fees and charges applicable to the transfer of the
Station Assets under this Agreement. Each party is responsible for any
commission, brokerage fee, advisory fee or other similar payment that arises as
a result of any agreement or action of it or any party acting on its behalf in
connection with this Agreement or the transactions contemplated hereby.
     12.2. Further Assurances. After Closing, each party shall from time to
time, at the request of and without further cost or expense to the other,
execute and deliver such other instruments of conveyance and assumption and take
such other actions as may reasonably be requested in order to more effectively
consummate the transactions contemplated hereby.
     12.3. Assignment. Except as provided by Section 6.7 (1031 Exchange),
neither party may assign this Agreement without the prior written consent of the
other party hereto, which shall not be unreasonably withheld, delayed or
conditioned. Notwithstanding anything herein to the contrary, if at the time the
Put or Call is exercised GRC is not qualified to acquire the Station under the
FCC’s rules and policies, then not later than the time for filing the FCC
Application, GRC shall designate a third party (a “Qualified Designee”) who
(a) is qualified under the FCC’s rules to acquire the Station, (b) has the
ability to pay the Purchase Price at Closing and (c) assumes this Agreement in
writing. No consent from Emmis shall be required for the assignment of this
Agreement to the Qualified Designee. GRC shall promptly notify Emmis of such
designation and deliver to Emmis a copy of a written agreement under which GRC
assigns and the Qualified Designee assumes this Agreement. No assignment or
designation shall delay or have any adverse effect on the FCC Consent, FCC
Application or Closing, and no assignment or designation shall relieve any party
of any obligation or liability under this Agreement Notwithstanding anything
herein or in the LMA to the contrary, Emmis may collaterally assign any or all
of its rights under this Agreement or the LMA to any of its lenders, but no such
collateral assignment shall relieve Emmis of any of its obligations hereunder.
If requested by Emmis’ lenders, then each of GRC, the Qualified Designee and any
qualified intermediary under Section 6.7 shall promptly execute and deliver a
separate consent to such collateral assignment. The terms of this Agreement
shall bind and inure to the benefit of the parties and their respective
successors and any permitted assigns.
     12.4. Notices. Any notice pursuant to this Agreement shall be in writing
and shall be deemed delivered on the date of personal delivery or confirmed
facsimile transmission or confirmed delivery by a nationally recognized
overnight courier service, and shall be addressed as follows (or to such other
address as any party may request by written notice):

     
if to Emmis:
  c/o Emmis Communications Corporation
 
  One Emmis Plaza

- 27 -



--------------------------------------------------------------------------------



 



     
 
  40 Monument Circle, Suite 700
 
  Indianapolis, Indiana 46204
 
  Attn: President and CEO
 
  Facsimile: (317) 684-5583
 
   
with copies (which shall not
  Emmis Communications Corporation
constitute notice) to:
  One Emmis Plaza
 
  40 Monument Circle, Suite 700
 
  Indianapolis, Indiana 46204
 
  Attn: Legal Department
 
  Facsimile: (317) 684-5583
 
   
 
  Wiley Rein LLP
 
  1776 K Street, N.W.
 
  Washington, D.C. 20006
 
  Attn: Doc Bodensteiner, Esq.
 
            Jessica Rosenthal, Esq.
 
  Facsimile: (202) 719-7049
 
   
if to GRC:
  Grupo Radio Centro LA, LLC
 
  Av. Constituyentes No. 1154
 
  Piso Col. Lomas Altas
 
  11950 Mexico D.F. 5728
 
  Attn: Carlos Aguirre
 
  Facsimile: 011-52-55-5259-1742
 
   
with a copy (which shall not
  Leibowitz & Associates, P.A.
constitute notice) to:
  4400 Biscayne Boulevard, Suite 880
 
  Miami, Florida 33137
 
  Attn: Matthew Leibowitz, Esq.
 
  Facsimile: (305) 530-9417 
 
   
if to Guarantor:
  Grupo Radio Centro S.A.B. de C.V.
 
  Av. Constituyentes No. 1154
 
  Piso Col. Lomas Altas
 
  11950 Mexico D.F. 5728
 
  Attn: Carlos Aguirre
 
  Facsimile: 011-52-55-5259-1742

     12.5. Amendments. No amendment or waiver of compliance with any provision
hereof or consent pursuant to this Agreement shall be effective unless evidenced
by an instrument in writing signed by the party against whom enforcement of such
amendment, waiver, or consent is sought.
     12.6. Entire Agreement. This Agreement (including the Schedules hereto),
together with the LMA and the Pledge Agreement and Security Agreement of even
date herewith between GRC and Emmis, constitutes the entire agreement and
understanding among the parties hereto with respect to the subject matter
hereof, and supersedes all prior agreements and understandings

- 28 -



--------------------------------------------------------------------------------



 



with respect to the subject matter hereof, except the NDA, which shall remain in
full force and effect. No party makes any representation or warranty with
respect to the transactions contemplated by this Agreement except as expressly
set forth in this Agreement. Without limiting the generality of the foregoing,
Emmis makes no representation or warranty to GRC with respect to any
projections, budgets or other estimates of the Station’s revenues, expenses or
results of operations or any other financial or other information made available
to GRC with respect to the Station. Operating and Licensee shall be jointly and
severally liable for all obligations of Emmis under this Agreement.
     12.7. Severability. If any court or governmental authority holds any
provision in this Agreement invalid, illegal or unenforceable under any
applicable law, then, so long as no party is deprived of the benefits of this
Agreement in any material respect, this Agreement shall be construed with the
invalid, illegal or unenforceable provision deleted and the validity, legality
and enforceability of the remaining provisions contained herein shall not be
affected or impaired thereby.
     12.8. No Beneficiaries. Except as provided by Section 12.3, nothing in this
Agreement expressed or implied is intended or shall be construed to give any
rights to any person or entity other than the parties hereto and their
successors and permitted assigns.
     12.9. Governing Law.
          (a) The construction and performance of this Agreement shall be
governed by the laws of the State of California without giving effect to the
choice of law provisions thereof. Venue for any suit to enforce this Agreement
shall be in the appropriate state or federal court in Los Angeles, California.
          (b) In the event of a bankruptcy, then the parties agree that, for
purposes of bringing certainty to the construction of this Agreement, the
Bankruptcy Code as interpreted in the decisions of the Ninth Circuit Court of
Appeal shall be applied to this Agreement notwithstanding the venue where the
bankruptcy may be pending.
     12.10. Neutral Construction. GRC and Emmis agree that this Agreement was
negotiated at arms-length and that the final terms hereof are the product of the
parties’ negotiations. This Agreement shall be deemed to have been jointly and
equally drafted by GRC and Emmis, and the provisions hereof should not be
construed against a party on the grounds that the party drafted or was more
responsible for drafting the provision.
     12.11. Cooperation. After Closing, GRC and Emmis shall cooperate in the
investigation, defense or prosecution of any action which is pending or
threatened against either party or its Affiliates with respect to the Station,
whether or not any party has notified the other of a claim for indemnity with
respect to such matter. Without limiting the generality of the foregoing, a
party (the “Assisting Party”) shall make available its employees to give
depositions or testimony and shall furnish all documentary or other evidence
that the other party (the “Requesting Party”) may reasonably request. The
Requesting Party shall reimburse the Assisting Party for all reasonable and
necessary out-of-pocket expenses incurred in connection with the performance of
the Assisting Party’s obligations under this Section 12.11.

- 29 -



--------------------------------------------------------------------------------



 



     12.12. Guaranty. Guarantor, including its successors and assigns,
absolutely, irrevocably and unconditionally guarantees, as a primary obligor and
not merely as a surety, the due and punctual payment and performance of all
obligations of GRC under this Agreement Guarantor agrees that its obligations
hereunder are not conditioned or contingent upon pursuit of any remedies against
GRC, and they are not limited or affected by any circumstance that might
otherwise limit or affect the obligations of a surety or guarantor, all of which
are hereby waived by Guarantor to the fullest extent permitted by law; provided,
however, that Guarantor shall have each and every defense available to GRC (if
any) with respect to payment and performance of GRC’s obligations under this
Agreement. Guarantor further agrees that the obligations of GRC hereunder may be
extended, amended, modified or renewed, in whole or in part, without notice to
or further assent from Guarantor, and that Guarantor will remain bound upon its
guarantee notwithstanding any extension, amendment, modification or renewal of
any such obligation by GRC. Guarantor acknowledges that (i) GRC is a
wholly-owned subsidiary of Guarantor as of the date of this Agreement,
(ii) Guarantor is benefiting from the transactions contemplated hereby,
(iii) Emmis is relying on this guaranty from Guarantor in connection with
entering into this Agreement, and (iv) a sale or transfer of any membership
interest in GRC by Guarantor shall not relieve Guarantor of its obligations
hereunder. Guarantor waives all notices with respect to GRC’s obligations under
this Agreement, including presentment to GRC of any of its obligations
hereunder. Guarantor is a corporation validly existing and in good standing
under the laws of the Republic of Mexico. Guarantor has all requisite corporate
power and authority to enter into this Agreement with respect to this
Section 12.12 and to carry out its obligations under this Section 12.12.
Section 12.12 of this Agreement constitutes the legal, valid, and binding
obligation of Guarantor, enforceable against it in accordance with its terms,
except as enforceability may be limited by applicable equitable principles or by
bankruptcy, insolvency, reorganization, moratorium or similar laws in effect
from time to time affecting the enforcement of creditors’ rights generally. The
execution, delivery and performance of this Agreement has been duly authorized
and approved by all necessary action of Guarantor, including any required
proceedings of its shareholders, officers and directors, and does not require
any further authorization or consent of Guarantor. The execution, delivery and
performance of its obligations under Section 12.12 of this Agreement by
Guarantor does not (i) conflict with or violate any provision of the articles of
incorporation or bylaws or other organizational documents of Guarantor,
(ii) with or without the giving of notice or the passage of time, or both,
result in a breach of, or violate, or be in conflict with, or constitute a
default under, or permit the termination of, or cause or permit acceleration
under, any material contract or instrument or any debt or obligations to which
Guarantor is a party or subject, or (iii) violate any law, rule or regulation or
any order, judgment, decree or award of any court, governmental authority or
arbitrator to or by which Guarantor is subject or bound.
     12.13. Security. Emmis and GRC are parties to a certain Security Agreement
and a certain Pledge Agreement, both of even date herewith. Emmis and GRC shall
comply with the terms thereof.
     12.14. Counterparts. This Agreement may be executed in separate
counterparts, each of which will be deemed an original and all of which together
will constitute one and the same agreement.
[SIGNATURE PAGE FOLLOWS]

- 30 -



--------------------------------------------------------------------------------



 



SIGNATURE PAGE TO PUT AND CALL AGREEMENT
     IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first set forth above.

              EMMIS:   KMVN, LLC    
 
           
 
  By:   Emmis Operating Company, its Manager    
 
           
 
  By:        
 
     
 
     Name: J. Scott Enright        
 
           Title: Executive Vice President and General Counsel    
 
                KMVN LICENSE, LLC    
 
           
 
  By:   KMVN, LLC, its Manager    
 
  By:   Emmis Operating Company, its Manager    
 
           
 
  By:        
 
           
 
           Name: J. Scott Enright    
 
           Title: Executive Vice President and General Counsel    
 
            GRC:   GRUPO RADIO CENTRO LA, LLC    
 
           
 
  By:        
 
           
 
      Name:    
 
      Title:    
 
            GUARANTOR:   GRUPO RADIO CENTRO S.A.B de C.V.    
 
           
 
  By:        
 
           
 
      Name:    
 
      Title:    

 